NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

MATTHEW J. NASUTI,
Petitioner,

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent. t

2012-3162

Petition for review of the Merit Systems Protection
Board in case no. DC1221120321-W-1.

ON MOTION `

ORDER

Matthew J. Nasuti moves to recaption to name the
Merit Systems Protection Board as respondent.

Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board_. The
employing agency is designated as the respondent when

the Board reaches the merits of the underlying case. Here,
the Board dismissed Nasuti’s appeal for lack of jurisdiction.

MATTHEW NASUTI V. MSPB

2

Thus, the Board is the proper respondent in this petition

for review.
Accordingly,
IT ls ORDERED THAT:

The motion is granted. The revised official caption is

reflected above.

AUG 24 2012
Date

ccc Matthew J. Nasuti

s Michael D. Austin, Esq.

Calvin Morrow, Esq.
s2 1

FoR THE CoURT

/s/ J an Horbaly
J an Horbaly

Clerk

LED
LS FOR


AUG 24 2012
JAN HORBALY
€LERK